DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
6, 8, 9, 11-12, 41-42
Original
13
Previously Presented
-
Withdrawn
1, 3-5, 14-15, 17-28, 30-40
Cancelled
2, 7, 10, 16, 29



Instant claims filed 04/12/2022 had the status identifiers as listed above. Therefore, claims 6, 8, 9, 11-13 and 41-42 remain for examination and are addressed in this office action.
Claims 1, 3-5 14-15, 17-28, and 30-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2020.

Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term “ultra-high strength” employed in the instant claims is interpreted as a steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa” as recited in the independent claim 6 as well as in the specification.
Given the broadest reasonable interpretation consistent with the instant specification, the term “purposeful addition” employed in the instant claims is interpreted in view of the definition “A purposeful addition is 5 ppm of boron, or more” provided in ¶[0072] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 9, 11-13 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding 6, 8, 9, 11-13 and 41-42, Claim 6 recites the amended limitation “martensite formed from as-cast prior austenite grain size of at least 100 μm”. However, in the instant case, the instant specification dated 009/20/2019 sets forth as follows and teaches only one instance of “as-cast”. 
[0016]    In some examples, the martensite in the steel sheet may form from an austenite grain size of greater than 100 μm.
[0023]   In some embodiments, the martensite in the steel sheet may come from an austenite grain size of greater than 100 μm.
[0054] FIG. 3 shows a micrograph of a steel sheet with a microstructure having at least 75% martensite from a prior austenite grain size of at least 100 μm. In some examples, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 90% by volume martensite or martensite and bainite. In another example, the steel sheet is rapidly cooled to form a steel sheet with a microstructure having at least 95% by volume martensite or martensite and bainite. In each of these examples, the steel sheet may additionally be hot rolled to between 15% and 50% reduction before rapid cooling.
[00133]   Hot rolling and, more specifically, low friction rolling and high friction rolling, as relied on in the above examples of the present disclosure, is further described below. The concepts as described below may be applied to the examples provided above as necessary to achieve the properties of each respective example. Generally, in each of the hot rolled examples, the strip is passed through the hot mill to reduce the as-cast thickness before the strip is cooled, such as to a temperature at which austenite in the steel transforms to martensite in particular embodiments. In particular instances, the hot solidified strip (the cast strip) may be passed through the hot mill while at an entry temperature greater than 1050 °C, and in certain instances up to 1150 °C.
	As noted above, the specification does not teach “martensite formed from as-cast prior austenite grain size of at least 100 μm” as claimed in the instant claims. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 9, 11-13 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 5129966 A of Rao (US’966).
List 1
Element
Instant Claims
(weight%)
Prior Art US’966
(weight%)
C
between 0.20% and 0.35%
0.05 – 0.50 
Cr
less than 1.0%
0.5 – 4.0
Mn
between 0.7% and 2.0%
0.5 – 2.0
Si
between 0.10% and 0.50%
0.1 – 0.5 
Cu
between 0.1% and 1.0%
0.1 – 2.0
Nb
less than or equal to 0.12%
0.005 – 0.04
Mo
less than 0.5%
-
Ni
between 0.5% and 1.5%
0.1 – 3.0 
Al
less than 0.01%
Not required (optional); 0.01 – 0.05 
Fe + impurities
Balance
Balance







Regarding claims 6 and 11, US 5129966 A of Rao (US’966) {whole document} teaches {abstract col 3:1-25} “A high strength, low alloy, low to medium carbon steel casting is provided of the Fe/Cr/C type containing by weight about 0.1 to 0.5% Si, said steel characterized by the presence of a small but effective amount of each of Cu and Ni sufficient to enhance the mechanical stability of retained austenite formed following quenching of said steel from its austenitizing temperature, the amount of Ni being at least sufficient to counteract the destabilizing effect of Si on austenite.” “Another object of the invention is to provide a low alloy, low to medium carbon cast steel of the Fe/Cr/C type containing a novel combination of alloying constituents sufficient to enhance the mechanical stability of retained austenite formed in said steel.” “A further object of the invention is to provide as an article of manufacture a heat treated cast steel of the Fe/Cr/C type characterized by a hardness of at least about 20 Rc, a fine grained microstructure consisting essentially of lath martensite enveloped by a thin film of retained austenite, said austenite being further characterized by enhanced mechanical stability.” wherein  the steel with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (With respect to Al, the prior art teaches that it is not a not a required element and therefore does not have to be present in it, for ex: see claims 1-6 of the prior art where no Al is required thereby reading on the “less than 0.01%” of the instant claims). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitation of the steel “having, by volume, at least 75% martensite formed from prior austenite grain sizes of at least 100 µm” (claim 6) and “the martensite in the steel sheet comes from an austenite grain size of greater than 150 μm” (claim 11) of the instant claims, the prior art teaches that its steel has (col 7:10-16) “fine prior austenite grain structure, with average grain diameter below about 200 microns” and “microstructure consisting of soft and tough retained austenite films (minor phase) surrounding strong dislocated lath martensite (major phase)” thereby reading on the claimed limitations of the instant claims – the claimed range of prior austenite grain size (PAGS) lie within or overlap the range provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the claimed limitation of the microstructure having at least 75% by volume martensite (claim 6), the prior art further teaches (claim 5) “the amount of retained austenite ranges from 1 to 10 volume percent, and the steel having a microstructure comprising a major phase of lath martensite enveloped by a minor phase of retained austenite” which means that the martensite in the prior art can range from 90-99 volume% thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of steel having “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa, and an elongation of between 1% and 10%” (claim 6), the prior art teaches that its steel has i) {claim 6} a tensile strength of at least 200 ksi (converts to ~1378 Mpa), ii) {Table III} yield strengths of 184, 169 ksi compared with 220, 207 ksi tensile strength which gives yield ratio of 0.8364 and 0.8164 meaning that the yield strength given the lowest yield ratio of 0.8164 provides a range of 163.285 ksi of yield strength (compared to 200 ksi of tensile strength), iii) {Table III} the specific samples have elongation of 5%, 4.5 % (since the prior art teaches specific examples having these values of elongation one would expect that the steel of the prior art to have elongation in the range) thereby reading on the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Since the steel of the prior art meets “a yield strength of between 700 and 1600 MPa, a tensile strength of between 1000 and 2100 MPa”, it therefore meets the “ultra-high strength” limitation employed in the instant claims.
Regarding the claimed limitation of “a corrosion index of 6.0 or greater” and it being a “weathering steel”, it is noted that the instant specification {[0005], [0014], [0046], [0065]} teaches that the corrosion index calculation is made via the ASTM G101 formulaic expression                         
                            C
                            u
                            *
                            26.01
                            +
                            N
                            i
                            *
                            3.88
                            +
                            C
                            r
                            *
                            1.2
                            +
                            S
                            i
                            *
                            1.49
                            +
                            P
                            *
                            17.28
                            -
                            C
                            u
                            *
                            N
                            i
                            *
                            7.29
                            -
                            N
                            i
                            *
                            P
                            *
                            9.1
                            -
                            C
                            u
                            *
                            C
                            u
                            *
                            33.39
                        
                     wherein the content of each element is in weight percentage. Although the prior art does not disclose this formulaic expression or range, since the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In other words, the claimed ranges of corrosion index of the instant claims would overlap or lie inside the range provided by the prior art when the formulaic expression is applied. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Since the prior art meets the claimed corrosion index, the steel of the prior art would be a weathering steel since it would have the corrosion index as claimed in the instant claims. In addition, the prior art teaches {col 1:65-2:5} “The input for such an approach should include as many practical considerations and requirements as possible, such as weld HAZ toughness, as well as resistance to stress corrosion cracking and to hydrogen induced cracking.” thereby reading on the weathering steel limitation of the instant claims since the prior art teaches that it steel is intended to resist corrosion and can be used in the aforementioned platforms/structures. 
Regarding the claimed limitation of “cast steel strip” and “as cast thickness of less than or equal to 2.5 mm” (claim 6), the prior art teaches a steel casting and various uses associated with the casting but does not explicitly teach it being a steel strip or the specific thickness ranges of the instant claims. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, making the specific shape/thickness as claimed in the instant claims would require only ordinary skill in the art since shape/thickness modification using casting (for example strip casting) is well known in the art of steel making.
Regarding the amended limitation of “martensite formed from as-cast prior austenite grain size of at least 100 μm” as claimed in the instant claims, please see above as to how the prior art meets the PAGS limitation. With respect to the instant limitation, the prior art teaches {col 6:48-7:20} “In achieving the desired hardness and toughness in the cast steel of the invention, the steel is first homogenized and thereafter quenched from an austenitizing temperature ranging from about 870° C. to 1150° C., preferably about 900° C. to 1100° C. following the quench, the steel may be tempered at a temperature ranging from about 170° C. to 250° C., preferably from about 190° C. to 230° C. in accordance with known procedure.” “A major feature of the invention is the use of a four pronged approach to impart unique microstructure and cleanliness to the steel: first, establish a frame work of fine prior austenite grain structure, with average grain diameter below about 200 microns, preferably below about 50 microns or ASTM grain size number in the range 8 to 11.” Therefore, the prior art teaches that it steel is produced via casting and therefore reads on the product-by-process limitation of the instant claims.  Moreover, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The cast alloy steel of the prior art reads on the product, steel of the instant claims as well.

Regarding claims 8-9, 13 and 41, it is noted that prior art does not teach of the steel “comprising a pair of opposing surfaces wherein less than 50% of the pair of opposing surfaces contain prior austenite grain boundary depressions” (claim 8), “comprising a pair of opposing surfaces wherein 10% or less of the pair of opposing surfaces contain prior austenite grain boundary depressions” (claim 9), “passes a 3T 180 degree bend test” (claim 13)  and “comprising a pair of opposing surfaces having a smear pattern and free of prior austenite grain boundary depressions” (claim 41). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
 Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above) and c) the claimed and prior art products are produced by identical or substantially identical processes (casting). Moreover, the steel of the prior art has substantially identical properties of yield strength, tensile strength and elongation as claimed in claim 6 (see claim 6 analysis above) which would lead one skilled in the art to arrive at the position that claimed properties of the instant claims would also be present in the steel of the prior art. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
	In the alternative, if these properties (claims 8, 9 and 41) are directed to the final product with the claimed properties, since the product of the prior art is substantially identical in composition and structure as the one claimed, then it would also be capable of undergoing further changes to attain the properties of the instant claims. 
Regarding claim 12, instant claim recites “a hot rolled thickness that is between a 15% and 50% reduction of the as cast thickness”. The instant limitations are reciting process limitations of how the steel thickness of claim 6 are being formed. In other words, these limitations are product-by-process limitations. However, MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art teaches a product, a steel sheet which is martensitic with high strength and as noted above would be obvious to be shaped, the product of the prior art reads on the instant claimed product thereby meeting the instant claimed limitations.
Regarding claim 42, the prior art does not teach of boron being present in the steel and therefore reads on the limitations of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 8, 9, 11-13 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of copending Application No. 16/984,475 (reference application). (Examiner is using US 2021/0087649 A1 for claims comparison). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches “carbon alloy steel strip” with substantially identical properties, structure and composition of the instant claims. The PAGS (prior austenite grain size) limitation is taught in claims dated 09/10/2021. With respect to those properties not explicitly recited in the claims of the reference application such as smear and depression, the reference steel would have the properties due to its similarity in other properties, structure and composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. With respect to the instant claims 10-11, since instant claims are product-by-product claims and since the determination of patentability is based on the product itself, the claims of the reference application reads on the instant claims since they teach a substantially identical product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/12/2022 regarding the 35 USC 103 rejections of instant Claims 6, 8, 9, 11-13 and 41-42 over US 5129966 A of Rao (US’966) have been fully considered but they are not persuasive.
Regarding the argument that the prior art teaches away from the instant claims, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. 
The prior art teaches making its steel via casting and does not teach away from the instant claims. Rather the prior art provides state of the art and a steel made via casting with PAGS below about 200 microns. Therefore, the prior art reads on the claimed limitations of the instant claims.
Regarding the arguments that the product of the instant claims are different from the prior art and the pile is made from an entirely different process, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Instant claims are directed towards a product not method. Therefore, the prior art teaches of a steel with similar properties (strength, elongation, PAGS, composition etc) and therefore reads on the instant product claims.
Regarding the arguments directed at product-by-process limitations, Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. As noted above, there is no teaching in the instant specification of “martensite formed from as-cast prior austenite grain size of at least 100 μm” of the instant claims. Nevertheless, the prior art teaches casting of the steel and PAGS below 200 microns and therefore reads on the product of the instant claims that is made via casting with PAGS of at least 100 microns. 
Applicant's arguments filed 04/12/2022 regarding the double patenting rejections have been fully considered but they are not persuasive.
Applicant traversed the rejections by stating “Because double patenting rejections are based on claims, and no claims have yet been released for issuance in the present application, Applicant respectfully traverses the requirement for a filing terminal disclaimer to overcome the provisional double patenting rejection at this time or holds in abeyance the same.” 
In response: A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). Since the double patenting rejections have not been overcome with either amendments to instant claims or via filing of a terminal disclaimer, the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733